Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 
Status of Claims

This action is in reply to the communication  filed on 02/26/2020.
Claims 3, 6, 9-10 have been amended.
Claims 11-13 have been added.
Claims 1-13 are currently pending and have been examined.

Claim Objections

Claims 9 and 10 are objected to under 37 CFR 1.75(c), as being of improper dependent form for failing to further limit the subject matter of a previous claim.  Applicant is required to cancel the claim(s), or amend the claim(s) to place the claim(s) in proper dependent form, or rewrite the claim(s) in independent form.  
The test for a proper dependent claim is whether the dependent claim includes every limitation of the parent claim. The test is not whether the claims differ in scope.  A proper dependent claim shall not conceivably be infringed by anything, which would not also infringe the basic claim. If independent claim recites a method of making a specified product, a claim to the product set forth in the independent claim would not be a proper dependent claim since it is conceivable that the product claim can be infringed without infringing the base method claim if the product can be made by a method other than that recited in the base method claim. Therefore, claims 9 and 10 are improper dependent claims.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are rejected under 35 U.S.C.101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea. The analysis for this determination is explained below:
In its Alice Corporation Pty. Ltd .v. CLS Bank International, et.al. ("AliceCorp”), decision, the Supreme Court made clear that it applies the framework set forth in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566U.S…(2012), (Mayo), to analyze claims directed towards laws of nature and abstract ideas. Alice Corp. also establishes that the same analysis applies for all categories of claims. The basic inquiries to determine subject matter eligibility remain the same as explained in MPEP 2106(I). 
Step 1, determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter .In this case, claim(s) 1-20 are nominally directed to a method  and are thereby directed to a statutory category of invention.
The claimed invention is directed to at least one judicial exception (i.e a law of nature, a natural phenomenon, or an abstract idea)  without significantly more. The analysis is as follows: 
STEP 2A Prong 1: Claim1 recites the abstract idea of:  detecting an abnormality in a click heatmap.  As best understood by the Examiner, the limitations that set forth this abstract idea are: " acquiring a first click heatmap, and determining a to-be-detected region in the first click heatmap”; “comparing click source data of the to-be-detected region with click source data of a normal click region, to obtain a first comparison result”; and  “determining whether the to-be-detected region is an abnormal click region based on the first comparison result.”;.   Such limitations are considered to be abstract because the limitations are directed toward an example of Mental processes such as concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
Step 2AProng 2: The additional elements “client terminal and third-party server”, do not integrate the abstract idea into a practical application because they provide no improvement in the technical field, no transformation of data, no particular machine,  and/or  no meaningful steps.   Instead they only use “apply it , field of use , and/or data gathering” consist of adding insignificant extra-solution activity to the judicial exception; see MPEP 2106.05(g).. These additional element(s) or a combination of additional elements in the claims fail to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.…. …are considered not a practical application, because it is a mere manipulation data (i.e. gathering data in an unconventional way) on a computer, which fails to achieve practical result.
STEP2B
2B element/limitation dependent claims 2-6 does not necessitate a conclusion that the claim amounts to significantly more than the identified abstract idea because (2) The claims recite mere instructions to apply an exception and are mere instructions to apply an exception (See MPEP 2106.05(f)). Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV 838 F.3d 1253, 1262, 120 USPQ 2d 1201, 1207 (Fed.Cir.2016) (cellular telephone); TLI Communications.
The dependent claims 2-6 do not add significantly more. 
The dependent claims 2-6 do not recite any technology and therefore do not amount to “significantly more” than the abstract idea because it entails generic computer devices and are merely being used for their intended purpose. See e.g., Content Extraction & Transmission LLC v. Wells Fargo Bank, N.A., 776F.3d1343, 1348 (Fed.Cir.2014) (“There is no ‘inventive concept' in CET's use of a generic scanner and computer to perform well-understood, routine, and conventional activities commonly used in industry. See Alice, 134S. Ct .at 2359. At most, the claims attempt to limit the abstract idea of determining a maintenance schedule of geographical dispersed physical assets. Such a limitation has been held insufficient to save a claim in this context .See Alice, 134S. Ct. at 2358; Ultramercial, Inc. v. Hulu, LLC, 772F. 3d709, 715–16 (FedCir.2014); buy SAFE, 765 F. 3 dat 1355.”). Neither the independent claims, the dependent claims nor the Specification recite an improvement in another technology or technical field nor do they purport to improve the functioning of the computer itself, and do not include additional elements that are sufficient to amount to significantly more than the abstract idea as they are seen to be mere instructions to implement the abstract idea on a computer using a processor and a tangible computer readable medium storing a computer program product configured to store instructions. 
Further still, claims 7-13 suffer from substantially the same deficiencies as outlined with respect to claims 1-6 and are also rejected accordingly.  Therefore, the claims 1-20 are not  statutory.

Also, claim 9  is rejected under 35 U.S.C. 101 because they are directed to non-statutory subject matter. This claim refer to the use of a signal which is non-statutory matter. Thus, the broadest reasonable interpretation of machine readable medium in light of the specification includes a signal. Signals are not included in the four statutory categories: process, machine, manufacture, or composition of matter. See, e.g., In re Nuitjen, 84 U.S.P.Q.2d 1495 (Fed. Cir. 2007) (“A transitory, propagating signal like Nuitjen’s is not a ‘process, machine, manufacture, or composition of matter.’ Those four categories define the explicit scope and reach of subject matter patentable under 35 U.S.C. § 101; thus, such a signal cannot be patentable subject matter.”). Therefore, these claims are non-statutory. 
Furthermore, claims 7-8 and 10 are rejected under 35 U.S.C. 101 because the limitations recite a system per se which may be equated to that of interconnected devices which is defined by its physical structural elements and corresponding functionality. No physical structural elements are recited, the claims are directed to non statutory subject matter. The body of the claims comprise software modules, which are virtual modules not physical structures.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over  Surdulesc US Pat No: 7, 523,016 B1 in view of Getchius, US Pub No 2014/0149128 A1.

Claims 1 and 7:

With regard to :
acquiring a first click heatmap, and determining a to-be-detected region in the first click heatmap;
comparing click source data of the to-be-detected region with click source data of a normal click region, to obtain a first comparison result; and
determining whether the to-be-detected region is an abnormal click region based on the first comparison result ;
Surdulesc discloses in at least column 1, lines 23-35 ( systems and methods for identifying anomalous activity are described. For example, systems and methods are described, in which patterns of unusual behavior can be identified by aggregating logged, or sampled, data into cells and annotating each cell with statistically derived measures of how extreme the cell is relative to, for example, historical behavior of corresponding characteristics or relative to, for example, behavior of characteristics from a general population. Cells that have more than a predefined number of such annotations can be identified as anomalous and can be investigated by a user or outright acted upon in an automatic, pre-defined way);
Getchius discloses in at least  Paragraph 21, (system calculates parameters for a fraud monitoring  system based on the geographic density of fraud, the anomalous distributions of fraud, the empirical estimates, and/or the inconsistencies, and may provide the calculated parameters to the fraud monitoring system; Paraph 93 (FIG. 10 is a diagram of a geographic map 1000 that shows a geographic density of fraudulent providers and/or beneficiaries. As shown in FIG. 10, geographic map 1000 may include information associated with a geographical area, such as street information (e.g., Beacon Street, Congress Street, etc.), destination information (e.g., hospitals, colleges, etc.), geographical information (e.g., ponds, waterways, etc.), etc. As further shown, alerts 1010 for beneficiaries and/or providers may be placed on geographic map 1000. If alerts 1010 occur in similar locations of geographic map 1000, this may provide indications (e.g., heat map surfaces) of healthcare fraud risk areas (e.g., fraud regions 1020). In one example, the heat  map surfaces of geographic map 1000 may be highlighted in different colors based on fraud density. If an organization moves from 

one location to another location, the heat map surfaces may enable the organization to be identified as a fraudulent organization);
It would have been obvious to one of ordinary skill in the art at the time of the invention to include heat  map surfaces of geographic map 1000 may be highlighted in different colors based on fraud density of Getchius in detecting anomalies of the system executing the method of Surdulescu with the motivation of providing advertiser with data visualization technique that shows magnitude and locate  fraud detection as color in two dimension as taught by Getchius over that of Surdulescu.

Claims 2 and 8:
With regard to: 
dividing the first click heatmap into a plurality of  sub -regions having a same area and a same shape; and  segmenting the first click heatmap which is divided into the plurality of sub-regions by  using an image segmentation algorithm, to obtain a to-be-detected region formed by several of the plurality of sub-regions, wherein a click amount of each of the several of the plurality of sub-regions in the to-be-detected region is greater than a first preset threshold; and 
the method further comprises: determining a region other than the to-be-detected region in the first click heatmap as the normal click region;
Surdulesc discloses in a t least column 1, lines 46-54 (The method includes aggregating network data into entries including network activity for network transaction components during a period of time, annotating each entry with statistically derived measures of how anomalous the entry is relative to other entries, and identifying annotated entries that have annotations specifying that the entry is anomalous if a number of the annotations exceeds a predetermined threshold); column 2, lines 56-67 (Certain implementations of systems and techniques are described, which can detect anomalous clusters of data sampled at various points in time across multiple signals. The detection can be accomplished, for example, by searching for data characteristics that are statistically improbable. In certain situations, patterns of unusual behavior identify anomalous sampled data. If the anomaly is widespread, many streams of sampled data may exhibit substantially similar patterns of unusual behavior, and the sampled data can be grouped into similar categories for analysis by a user or can be handled in an automated way);
Getchius discloses in at least Paraph 93 (FIG. 10 is a diagram of a geographic map 1000 that shows a geographic density of fraudulent providers and/or beneficiaries. As shown in FIG. 10, geographic map 1000 may include information associated with a geographical area, such as street information (e.g., Beacon Street, Congress Street, etc.), destination information (e.g., hospitals, colleges, etc.), geographical information (e.g., ponds, waterways, etc.), etc. As further shown, alerts 1010 for beneficiaries and/or providers may be placed on geographic map 1000. If alerts 1010 occur in similar locations of geographic map 1000, this may provide indications (e.g., heat map surfaces) of healthcare fraud risk areas (e.g., fraud regions 1020). In one example, the heat  map surfaces of geographic map 1000 may be highlighted in different colors based on fraud density. If an organization moves from one location to another location, the heat map surfaces may enable the organization to be identified as a fraudulent organization; Paragraph 94 ( FIG. 11 is a diagram of a geographic map 1100 that shows a geographic density estimation of fraudulent providers and/or beneficiaries. As shown in FIG. 11, geographic map 1100 may include information associated with a geographical area, such as street information (e.g., Border Ave), destination information (e.g., parks), geographical information (e.g., waterways), etc. As further shown, geographic map 1100 may provide a heat map 1110 for fraudulent providers. Heat  map 1110 may provide indications of healthcare fraud risk areas for providers in the geographical area. In one example, heat map 1110 of geographic map 1100 may be highlighted in different colors based on fraud density
It would have been obvious to one of ordinary skill in the art at the time of the invention to include heat  map surfaces of geographic map 1000 may be highlighted in different colors based on fraud density of Getchius in detecting anomalies of the system executing the method of Surdulescu with the motivation of providing advertiser with data visualization technique that shows magnitude and locate  fraud detection as color in two dimension as taught by Getchius over that of Surdulescu.

Claims 3 and 11:
With regard to: 
acquiring a  second  click heatmap, and determining a to-be-detected region in the second click heatmap, wherein the first click heatmap is obtained for a first page in a first time period, the second click heatmap is obtained for the first page in a second time period, and the first time period is different from the second time period;  
comparing the click source data of the to-be-detected region in the second click heatmap with the click source data of the to-be-detected region that is not determined as an abnormal click region in the first click heatmap, to obtain a second comparison result; and 
determining whether the to-be-detected region in the second click heatmap is an abnormal click region based on the second comparison result;
Surdulesc discloses in at least column 1, lines 46-55 (sampling values from one or more signals associated with an object and determining whether a sampled value for a signal is unusual based on whether the sampled value is located within a predetermined portion of a distribution of values for the signal. The method also includes identifying the object as unusual if a predetermined number of signals are determined to be unusual. the systems and methods described here may provide none, one, or more of the following advantages. Unusual clusters of data (e.g., network traffic) sampled at various points in time across multiple characteristics (e.g., number of page views per user, number of cookies per network address, etc.) can be identified without a-priori knowledge of which data represents fraud or statistical distributions of the data derived from the sampled data. An intuitive interface can be provided for browsing clusters of unusual sampled data. Unusual characteristics can be annotated using bit vectors that describe the anomaly in an easy to read fashion. A bound on anomalous sampled data can be estimated as a function of a number of characteristics that are noted as anomalous); column 2, lines 56-67 (Certain implementations of systems and techniques are described, which can detect anomalous clusters of data sampled at various points in time across multiple signals. The detection can be accomplished, for example, by searching for data characteristics that are statistically improbable. In certain situations, patterns of unusual behavior identify anomalous sampled data. If the anomaly is widespread, many streams of sampled data may exhibit substantially similar patterns of unusual behavior, and the sampled data can be grouped into similar categories for analysis by a user or can be handled in an automated way);
Getchius discloses in at least Paraph 93 (FIG. 10 is a diagram of a geographic map 1000 that shows a geographic density of fraudulent providers and/or beneficiaries. As shown in FIG. 10, geographic map 1000 may include information associated with a geographical area, such as street information (e.g., Beacon Street, Congress Street, etc.), destination information (e.g., hospitals, colleges, etc.), geographical information (e.g., ponds, waterways, etc.), etc. As further shown, alerts 1010 for beneficiaries and/or providers may be placed on geographic map 1000. If alerts 1010 occur in similar locations of geographic map 1000, this may provide indications (e.g., heat map surfaces) of healthcare fraud risk areas (e.g., fraud regions 1020). In one example, the heat  map surfaces of geographic map 1000 may be highlighted in different colors based on fraud density. If an organization moves from one location to another location, the heat map surfaces may enable the organization to be identified as a fraudulent organization; Paragraph 94 ( FIG. 11 is a diagram of a geographic map 1100 that shows a geographic density estimation of fraudulent providers and/or beneficiaries. As shown in FIG. 11, geographic map 1100 may include information associated with a geographical area, such as street information (e.g., Border Ave), destination information (e.g., parks), geographical information (e.g., waterways), etc. As further shown, geographic map 1100 may provide a heat map 1110 for fraudulent providers. Heat  map 1110 may provide indications of healthcare fraud risk areas for providers in the geographical area. In one example, heat map 1110 of geographic map 1100 may be highlighted in different colors based on fraud density;
It would have been obvious to one of ordinary skill in the art at the time of the invention to include heat  map surfaces of geographic map 1000 may be highlighted in different colors based on fraud density of Getchius in detecting anomalies of the system executing the method of Surdulescu with the motivation of providing advertiser with data visualization technique that shows magnitude and locate  fraud detection as color in two dimension as taught by Getchius over that of Surdulescu.
 
Claims 4-6:
With regard to:
calculating  a correlation coefficient between a correlation coefficient between the click source data of the to-be-detected region and the click source data of the normal click region, wherein the calculated correlation  coefficient serves as the first comparison result;
determining whether the correlation coefficient serving as the first comparison result is less than  a second preset threshold, and determining that the to-be-detected region is an abnormal click region in a case that the correlation coefficient serving as the first comparison result is less than the second preset threshold.  
adding a predetermined mark to the to-be-detected region that is determined as the abnormal click region.;
Surdulesc discloses in at least column 1, lines 46-54 (The method includes aggregating network data into entries including network activity for network transaction components during a period of time, annotating each entry with statistically derived measures of how anomalous the entry is relative to other entries, and identifying annotated entries that have annotations specifying that the entry is anomalous if a number of the annotations exceeds a predetermined threshold); column 2, lines 56-67 (Certain implementations of systems and techniques are described, which can detect anomalous clusters of data sampled at various points in time across multiple signals. The detection can be accomplished, for example, by searching for data characteristics that are statistically improbable. In certain situations, patterns of unusual behavior identify anomalous sampled data. If the anomaly is widespread, many streams of sampled data may exhibit substantially similar patterns of unusual behavior, and the sampled data can be grouped into similar categories for analysis by a user or can be handled in an automated way);
Getchius discloses in at least Paraph 93 (FIG. 10 is a diagram of a geographic map 1000 that shows a geographic density of fraudulent providers and/or beneficiaries. As shown in FIG. 10, geographic map 1000 may include information associated with a geographical area, such as street information (e.g., Beacon Street, Congress Street, etc.), destination information (e.g., hospitals, colleges, etc.), geographical information (e.g., ponds, waterways, etc.), etc. As further shown, alerts 1010 for beneficiaries and/or providers may be placed on geographic map 1000. If alerts 1010 occur in similar locations of geographic map 1000, this may provide indications (e.g., heat map surfaces) of healthcare fraud risk areas (e.g., fraud regions 1020). In one example, the heat  map surfaces of geographic map 1000 may be highlighted in different colors based on fraud density. If an organization moves from one location to another location, the heat map surfaces may enable the organization to be identified as a fraudulent organization; Paragraph 94 ( FIG. 11 is a diagram of a geographic map 1100 that shows a geographic density estimation of fraudulent providers and/or beneficiaries. As shown in FIG. 11, geographic map 1100 may include information associated with a geographical area, such as street information (e.g., Border Ave), destination information (e.g., parks), geographical information (e.g., waterways), etc. As further shown, geographic map 1100 may provide a heat map 1110 for fraudulent providers. Heat  map 1110 may provide indications of healthcare fraud risk areas for providers in the geographical area. In one example, heat map 1110 of geographic map 1100 may be highlighted in different colors based on fraud density
It would have been obvious to one of ordinary skill in the art at the time of the invention to include heat  map surfaces of geographic map 1000 may be highlighted in different colors based on fraud density of Getchius in detecting anomalies of the system executing the method of Surdulescu with the motivation of providing advertiser with data visualization technique that shows magnitude and locate  fraud detection as color in two dimension as taught by Getchius over that of Surdulescu.

  Claim 7:
With regard to :
a to-be-detected region determining unit configured to acquire a first click heatmap and determine a to-be-detected region in the first click heatmap; 
a first comparing unit configured to compare click source data of the to-be-detected region with click source data of a normal click region, to obtain a first comparison result; and an abnormality determining unit configured to determine whether the to-be-detected region is an abnormal click region based on the first comparison result;
Surdulesc  discloses in at least column 9, lines 62-67 and colum 10 , lines 1-12 ( The cluster list can display clusters of characteristics that have substantially similar abnormal  values. A cluster list, such as the cluster list 822, can include a cluster id used to identify a cluster of similar entries, a number of "hot bits," which indicates how many abnormal characteristics are included in the entries of the cluster, how many entries are in the cluster, and other information (more fully described in association with FIG. 8) related to the cluster;
Getchius  discloses in at least paragraph 93 (FIG. 10 is a diagram of a geographic map 1000 that shows a geographic density of fraudulent providers and/or beneficiaries. As shown in FIG. 10, geographic map 1000 may include information associated with a geographical area, such as street information (e.g., Beacon Street, Congress Street, etc.), destination information (e.g., hospitals, colleges, etc.), geographical information (e.g., ponds, waterways, etc.), etc. As further shown, alerts 1010 for beneficiaries and/or providers may be placed on geographic map 1000. If alerts 1010 occur in similar locations of geographic map 1000, this may provide indications (e.g., heat map surfaces) of healthcare fraud risk areas (e.g., fraud regions 1020). In one example, the heat  map surfaces of geographic map 1000 may be highlighted in different colors based on fraud density. If an organization moves from one location to another location, the heat map surfaces may enable the organization to be identified as a fraudulent organization; Paragraph 94 ( FIG. 11 is a diagram of a geographic map 1100 that shows a geographic density estimation of fraudulent providers and/or beneficiaries. As shown in FIG. 11, geographic map 1100 may include information associated with a geographical area, such as street information (e.g., Border Ave), destination information (e.g., parks), geographical information (e.g., waterways), etc. As further shown, geographic map 1100 may provide a heat map 1110 for fraudulent providers. Heat map 1110 may provide indications of healthcare fraud risk areas for providers in the geographical area. In one example, heat map 1110 of geographic map 1100 may be highlighted in different colors based on fraud density
It would have been obvious to one of ordinary skill in the art at the time of the invention to include heat  map surfaces of geographic map 1000 may be highlighted in different colors based on fraud density of Getchius in detecting anomalies of the system executing the method of Surdulescu with the motivation of providing advertiser with data visualization technique that shows magnitude and locate  fraud detection as color in two dimension as taught by Getchius over that of Surdulescu.
 
Claim 8:
With regard to 
a dividing subunit  configured to divide the first click heatmap into a plurality of sub-regions having a same area and a same shape; and a segmenting unit  configured to segment the first click heatmap which is divided into the plurality of sub regions by using an image segmentation algorithm, to obtain a to-be-detected region formed by several of the plurality of sub-regions, wherein a click amount of each of the several of the plurality of sub-regions in the to-be-detected region is greater than a first preset threshold; and the device further comprises a normal click region determining unit configured to determine a region other than the to-be-detected region in the first click heatmap as the normal click region;
Surdulesc discloses in at least  column 9, lines 62-67 and colum 10 , lines 1-12 ( The cluster list can display clusters of characteristics that have substantially similar abnormal  values. A cluster list, such as the cluster list 822, can include a cluster id used to identify a cluster of similar entries, a number of "hot bits," which indicates how many abnormal characteristics are included in the entries of the cluster, how many entries are in the cluster, and other information (more fully described in association with FIG. 8) related to the cluster;
Getchius discloses in at least Paraph 93 (FIG. 10 is a diagram of a geographic map 1000 that shows a geographic density of fraudulent providers and/or beneficiaries. As shown in FIG. 10, geographic map 1000 may include information associated with a geographical area, such as street information (e.g., Beacon Street, Congress Street, etc.), destination information (e.g., hospitals, colleges, etc.), geographical information (e.g., ponds, waterways, etc.), etc. As further shown, alerts 1010 for beneficiaries and/or providers may be placed on geographic map 1000. If alerts 1010 occur in similar locations of geographic map 1000, this may provide indications (e.g., heat map surfaces) of healthcare fraud risk areas (e.g., fraud regions 1020). In one example, the heat  map surfaces of geographic map 1000 may be highlighted in different colors based on fraud density. If an organization moves from one location to another location, the heat map surfaces may enable the organization to be identified as a fraudulent organization; Paragraph 94 ( FIG. 11 is a diagram of a geographic map 1100 that shows a geographic density estimation of fraudulent providers and/or beneficiaries. As shown in FIG. 11, geographic map 1100 may include information associated with a geographical area, such as street information (e.g., Border Ave), destination information (e.g., parks), geographical information (e.g., waterways), etc. As further shown, geographic map 1100 may provide a heat map 1110 for fraudulent providers. Heat  map 1110 may provide indications of healthcare fraud risk areas for providers in the geographical area. In one example, heat map 1110 of geographic map 1100 may be highlighted in different colors based on fraud density
It would have been obvious to one of ordinary skill in the art at the time of the invention to include heat  map surfaces of geographic map 1000 may be highlighted in different colors based on fraud density of Getchius in detecting anomalies of the system executing the method of Surdulescu with the motivation of providing advertiser with data visualization technique that shows magnitude and locate  fraud detection as color in two dimension as taught by Getchius over that of Surdulescu.


Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Schneider et al, US Pub No: 2004/01533365 A1 , teaches *method for detecting Fraudulent Internet Traffic. 
Turgeman, US Pub No: 2016/0307201A1, teaches Contexual mapping of web-pages and geneeration of fraud relatedness score value. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Affaf Ahmed whose telephone number is 571-270-1835.  The examiner can normally be reached on [ M-R 8-6 pm].
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached at 571-270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/AFAF OSMAN BILAL AHMED/
Primary Examiner, Art Unit 3682